The petition of James Crawford set forth that he was unlawfully imprisoned, confined and restrained of his liberty by the sheriff of Washoe county; that said imprisonment, detention, confinement and restraint were unlawful, and that the illegality consisted in this: That petitioner had been arrested upon a warrant issued from the justice court of Reno township, county of Washoe, State of Nevada, upon a complaint therein filed charging him with having threatened to commit an offense, to wit: to kill one F. B. Porter; that thereupon testimony in relation to said charge was taken by the justice of said court, reduced to writing and subscribed by the witnesses; that upon the evidence so taken the said justice gave judgment that petitioner would be required to enter into a bond in the sum of $1,000 to keep the peace toward the people of the State of Nevada, and particularly toward said F. B. Porter, and that in default of said bond that he be committed to the county jail of Washoe county until he should give said bond; that petitioner failed to give said bond, and was, upon a commitment issued by said justice, delivered into the custody of the sheriff of Washoe county, and upon said commitment was placed in the county jail, to be there confined until by the terms of said commitment he should give the said bond of $1,000; that it appeared and does appear from the evidence taken as aforesaid that there was and is no just reason or any reason whatever to fear the commission of the offense alleged to have been threatened, or any other offense whatever.
In the matter of the application of James Crawford for a writ of habeas corpus:
The petitioner is held in custody by the sheriff of Washoe county by virtue of a commitment issued from the court of the justice of the peace of Reno township.
The commitment shows that the petitioner was found guilty of a public offense, to wit, threats against life, and is placed under bonds to keep the peace or be imprisoned in the county jail for the term of six months or until said bond be given.
No objection is made touching the regularity of the commitment, and the jurisdiction of the court is not questioned.
Under these facts it is our duty to deny the application. (Gen. Stats. sec. 3689.)
Whether petitioner was guilty or not, was the question to be decided upon the trial, and if it was erroneously decided, the remedy is by appeal, and not by habeas corpus.
(Ex parte Edgington, 10 Nev. 215.)